DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 27 December 2021 has been accepted and entered.
Allowable Subject Matter
Claims 1, 2, 5, and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Koyanagi (US 8,822,937 B2, previously cited) discloses: a radiation imaging apparatus (abstract, Fig. 4) comprising: a radiation detection unit configured to convert received radiation into an electrical signal (radiographic image sensor, 201); a communication unit configured to perform wireless communication with an external device (wireless communication unit, 205); and an exterior at least partially formed by a non-conductive member and configured to contain the radiation detection unit and the communication unit (housing with non-conductive material, column 5, lines 13-22), wherein a conductor is formed so as to cover the radiation detection unit (radiation-shielding and noise-shielding metal shielding plate, 210, column 4, lines 59-63), and the communication unit is arranged between the exterior and the conductor (as can be seen in Fig. 4, the communication unit 205 is between plate 210 and lower exterior of the housing).
With respect to claim 1, Koyanagi does not appear to disclose or reasonably suggest that the conductor is arranged so as to cover the radiation detection unit and an electrical board arranged behind the radiation detection unit. 
With respect to claims 2 and 5, Koyanagi does not disclose the claimed opening for passing a cable to be used to connect the communication unit and the radiation detection unit. Koyanagi discloses a flexible circuit board (for connecting 106 and 102) and cables for connecting the remaining lower elements (column 3, lines 7-22).
With respect to claim 7, Koyanagi does not appear to disclose the conductor to be electrically connected to the radiation reception surface.
With respect to claim 10, Koyanagi does not disclose or reasonably suggest the claimed non-contact power supplying unit.
With respect to claim 11, Koyanagi does not disclose the claimed arrangement wherein a conductor is formed along an inner surface of the exterior, and the communication unit is arranged in an opening provided in the conductor.
Claims 8, 9, and 12-20 are allowable for reasons of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	4 January 2022